              Case 3:18-cv-06643-MMC Document 19 Filed 01/09/19 Page 1 of 2




 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division

 4 KIMBERLY FRIDAY (MABN 660544)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7102
 7        FAX: (415) 436-6748
          kimberly.friday@usdoj.gov
 8
   Attorneys for the United States
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,          )                CASE NO. 3:18-CV-06643-MMC
                                        )
14         Plaintiff,                   )
                                        )
15      v.                              )                CERTIFICATE OF TRANSMISSION FOR
                                        )                SERVICE ON FUJIAN JINHUA INTEGRATED
16   UNITED MICROELECTRONICS            )                CIRCUIT, CO., LTD.
     CORPORATION; FUJIAN JINHUA         )
17   INTEGRATED CIRCUIT, CO., LTD.; and )
     CHEN ZHENGKUN a.k.a. STEPHEN CHEN, )
18                                      )
                                        )
19         Defendants.                  )

20          The undersigned hereby certifies that she is an employee of the Office of the United States
21 Attorney for the Northern District of California and is a person of such age and discretion to be

22 competent to serve papers. On January 9, 2019, the undersigned transmitted two true and correct copies

23 of the following documents, together with two copies of Chinese translations thereof:

24      1. Request for Service Abroad of Judicial or Extrajudicial Documents under the Hague Service

25          Convention;

26      2. Summons Issued as to Fujian Jinhua Integrated Circuit, Co., Ltd. (Dkt. 16);

27      3. Plaintiff’s Complaint (Dkt. 1);

28      4. Civil Cover Sheet (Dkt. 1-1);

     18-CV-6643-MMC                                  1
     CERTIFICATE OF SERVICE
              Case 3:18-cv-06643-MMC Document 19 Filed 01/09/19 Page 2 of 2




 1      5. Standing Order for United States District Judge Maxine M. Chesney;

 2      6. Standing Order for All Judges of the Northern District of California;

 3      7. Order scheduling Case Management Conference for March 15, 2019, at 10:30 a.m. (Dkt. 14);

 4      8. Case Management Conference Order (Dkt. 9);

 5      9. Notice of Availability of Magistrate Judge to Exercise Jurisdiction;

 6      10. ECF Registration Information; and

 7      11. A copy of a confirmation of wire transfer of $95 USD executed on January 9, 2019 to:

 8                  The Supreme People’s Court of China
                    Payment account: 11200314040000138
 9                  Beneficiary Bank: Agriculture Bank of China Beijing Branch
                    SWIFT: ABOCCNBJ010
10
     by placing the documents listed above in a sealed FEDERAL EXPRESS envelope and affixing a prepaid
11

12 air bill, and causing the envelope to be delivered to a Delivery Service agent for international priority

13 delivery (Tracking No. 8112-5277-3691), to the Chinese Central Authority designated for service under

14 the Hague Service Convention at the address below:

15
            International Legal Cooperation Center (ILCC)
16          Ministry of Justice of China
            33, Pinganli Xidajie
17          Xicheng District
            BEIJING 100035
18          People’s Republic of China
19
            The Request for Service Abroad of Judicial or Extrajudicial Documents (Item No. 1, supra),
20
     requests the Chinese Central Authority, pursuant to the Hague Service Convention, to forward the
21
     above-listed documents to:
22
            Fujian Jinhua Integrated Circuit, Co., Ltd.
23          No. 88 Lianhua Avenue, Integrated Circuit Science Park
            Quanzhou/Jinjiang, Fujian Province, 36220 China
24
           I declare under penalty of perjury under the laws of the United States that the foregoing is true and
25 correct.

26 DATED: January 9, 2019                         /s/ Tina Louie
                                                  TINA LOUIE
27                                                Legal Assistant
28

     18-CV-6643-MMC                                  2
     CERTIFICATE OF SERVICE
